DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/25/2022 was considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 05/12/2022, the Examiner rejected Claims 1-8 on the grounds of 35 USC 103 (Koji, Ogata).
In view of the amendments to Claims 1-2 and cancellation of Claims 5-8, the 35 U.S.C. §103 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a surface-treated steel sheet comprising a chemical conversion coating with a thickness of 0.1 µm or more and 1.0 µm or less, the chemical conversion coating being placed on a surface of a hot-dip Zn-Al alloy coated steel sheet including a hot-dip Zn-Al alloy coating film containing Al: more than 1,0 mass% and 15 mass% or less, a balance being Zn and inevitable impurities, wherein the chemical conversion coating contains AlH2P3O10∙2H2O and a compound containing one or more elements selected from Mg, Ca, and Sr such that a sum of contents of AlH2P3O10∙2H2O and the compound is 3.0 mass% to 50 mass%, and wherein the hot-dip Zn-Al alloy coating film further contains at least one selected from groups A and B; group A: Mg: 0.1 mass% to 10 mass%, and group B: one or more elements selected from Si, Ca, Ti, Cr, and Ni such that a sum of contents of the elements is 0.01 mass% to 1.0 mass%.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a chemical conversion coating with a thickness of 0.1 µm or more and 1.0 µm or less, the chemical conversion coating being placed on a surface of a hot-dip Zn-Al alloy coated steel sheet including a hot-dip Zn-Al alloy coating film containing Al: more than 1,0 mass% and 15 mass% or less, a balance being Zn and inevitable impurities, wherein the chemical conversion coating contains AlH2P3O10∙2H2O and a compound containing one or more elements selected from Mg, Ca, and Sr such that a sum of contents of AlH2P3O10∙2H2O and the compound is 3.0 mass% to 50 mass%, and wherein the hot-dip Zn-Al alloy coating film further contains at least one selected from groups A and B; group A: Mg: 0.1 mass% to 10 mass%, and group B: one or more elements selected from Si, Ca, Ti, Cr, and Ni such that a sum of contents of the elements is 0.01 mass% to 1.0 mass%.  
In regards to Applicant’s Arguments filed on 08/03/2022, Applicant argues that the prior art of Koji teaches that the dry film thickness is 2-20 µm, and that Koji is teaching that at least 2 µm or more would be required to have the expected advantages of corrosion resistance and adhesive strength (Applicant’s Arguments, Page 3), and that Koji teaches that calcium silicate and phosphoric acid compound have a beneficial combined use, and that in view of the amendments to Claim 1 specifying a thickness of 0.1-1.0 µm and the coating film not containing compounds of calcium, the prior art of Koji is not prima facie obvious over the claims as amended (Applicant’s Arguments, Pages 3-4).  
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Koji teaches that necessary corrosion resistance and adhesive strength are exhibited at a dry film thickness of 2 µm or more, which teaches away from the Applicant’s amended thickness range of 0.1-1.0 µm as claimed.  Furthermore, as argued by the Applicant, Koji sets forth compounds of calcium silicate and aluminum tripolyphosphate; however, in the claims as amended, the product no longer contains calcium as part of the alloy coating film as previously presented. 
Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.

Applicant further argues in view of the claims as amended, Ogata fails to teach or suggest a hot-dip Zn-Al alloy coating film containing at least one from groups A and B, including Mg and including one or more of Si, Ca, Ti, Cr, and Ni, and thus, a prima facie case of obviousness cannot be established (Applicant’s Arguments, Pages 4-5).
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Ogata does not teach the alloy coating film to contain one or more of the additional elements as set forth above.
Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Taiwanese Patent Application No. TW1081430351, in the same family as that of the instant application, received an application grant from Taiwanese Patent Office on 09/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784




/Daniel J. Schleis/Primary Examiner, Art Unit 1784